NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HIDISBET MONDRAGON-GUTIERREZ,                   No.    17-72976

                Petitioner,                     Agency No. A206-449-314

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 10, 2022**
                                  Phoenix, Arizona

Before: PAEZ, CLIFTON, and WATFORD, Circuit Judges.
Concurrence by Judge CLIFTON.

      Hidisbet Mondragon-Gutierrez, a native and citizen of Mexico, petitions for

review of a decision of the Board of Immigration Appeals (BIA) affirming an




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                          Page 2 of 4

immigration judge’s (IJ) denial of her applications for withholding of removal and

protection under the Convention Against Torture. We deny the petition.

      1. The BIA erred in holding that Mondragon-Gutierrez’s past harm did not

rise to the level of persecution. Our case law makes clear that “some forms of

physical violence are so extreme that even attempts to commit them constitute

persecution.” Kaur v. Wilkinson, 986 F.3d 1216, 1223–24 (9th Cir. 2021)

(emphasis in original). Sexual assault, which involves “a severe violation of

bodily integrity and autonomy,” is one such form of violence. Id. at 1222. The

agency erred in dismissing Mondragon-Gutierrez’s experience as not rising to the

level of persecution simply because the man who sought to assault her “did not

actually do so.” This is particularly true because the attempted assault occurred in

the context of a kidnapping at gunpoint, which also involves “the extreme loss of

bodily autonomy” and is enough alone to constitute persecution. Id. at 1223.

Mondragon-Gutierrez credibly testified as to the armed kidnapping and attempted

sexual assault, explained that her attackers were members of the same group that

had been extorting her family for years, and noted that her assailants threatened to

kill her if her family did not pay. Considering the “totality of the circumstances,”

Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004), her testimony establishes

past harm rising to the level of persecution.
                                                                           Page 3 of 4

      Nonetheless, substantial evidence supports the agency’s determination that

Mondragon-Gutierrez failed to establish past persecution on account of a protected

ground.1 To qualify for withholding of removal, an applicant bears the burden of

demonstrating that she will be persecuted in the country of removal on account of

her race, religion, nationality, membership in a particular social group, or political

opinion. 8 U.S.C. §§ 1229a(c)(4)(A)(i), 1231(b)(3)(A); 8 C.F.R. § 1208.16(b).

When an applicant relies on membership in a social group as the basis for

withholding, she also bears the burden of identifying the group and demonstrating

that it constitutes a cognizable particular social group. Ramirez-Munoz v. Lynch,

816 F.3d 1226, 1228–29 (9th Cir. 2016).

      During the hearing before the IJ, Mondragon-Gutierrez’s attorney

affirmatively declined to assert membership in any particular social group as a

reason for the harm she suffered. Nevertheless, the agency understood

Mondragon-Gutierrez to be asserting membership in a social group of “middle

class” people or “middle class in Mexico who are subject to extortion.” The BIA

correctly held that “[a] social group comprised of the working or middle class of

the country lacks the requisite particularity because the outer limits of such a group




1
  Although Mondragon-Gutierrez frames her arguments as due process violations,
they are in substance substantial evidence challenges to the IJ’s and BIA’s
decisions.
                                                                            Page 4 of 4

are poorly defined and the determination of wealth is subjective.” See id. at 1229;

Cordoba v. Barr, 962 F.3d 479, 483 (9th Cir. 2020).

      On appeal to the BIA, Mondragon-Gutierrez attempted to raise membership

in her family social group as a protected ground. Although her family social group

was the basis of the asylum officer’s reasonable fear determination, the BIA

properly declined to address that argument because Mondragon-Gutierrez did not

present it to the IJ. Because the family social group claim was not properly

presented to the agency, we lack jurisdiction to rule on it now.

      2. Substantial evidence supports the agency’s determination that

Mondragon-Gutierrez has not established that torture by or with the acquiescence

of the government is more likely than not on return to Mexico. Iraheta-Martinez v.

Garland, 12 F.4th 942, 959 (9th Cir. 2021). Although her past harm amounts to

persecution, the record does not compel a finding that she is more likely than not to

suffer the kinds of extreme harm that rise to the level of torture. See Garcia v.

Wilkinson, 988 F.3d 1136, 1147–48 (9th Cir. 2021). Moreover, even assuming that

she faces the requisite level of risk, her generalized assertions that the police

cooperate with the gangs do not compel the conclusion that the government would

participate in or acquiesce to her torture. See Garcia-Milian v. Holder, 755 F.3d

1026, 1033–35 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED.
                                                                          FILED
                                                                          MAY 18 2022
17-72976, Mondragon-Gutierrez v. Garland
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
CLIFTON, Circuit Judge, concurring in part and concurring in the judgment

      I agree with the result reached by the majority but write separately because,

in my view, the agency’s finding that the petitioner’s past harm did not rise to the

level of persecution was supported by substantial evidence. Although her ordeal

was undoubtedly horrific, “we ask not whether a reasonable factfinder could have

found the harm the petitioner experienced sufficient to establish persecution, but

whether a factfinder would be compelled to do so.” Sharma v. Garland, 9 F.4th

1052, 1060 (9th Cir. 2021) (quotation marks and citation omitted). I do not think a

reasonable factfinder would be compelled to reach a different result on this record.

For that reason, I concur in part and concur in the judgment.




                                          1